Exhibit 10.4
 
Execution Version


ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made as of March 18, 2011, by and
among Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation (the “Company”), the persons and entities listed on Exhibit A
attached hereto (each an “Investor,” and collectively the “Investors”) and the
persons listed on Exhibit B hereto (each an “Other Stockholder,” and
collectively the “Other Stockholders”).  The Investors and the Other
Stockholders are referred to herein collectively as the “Voting Parties.”
 
WHEREAS, the Company proposes to issue shares of the Company’s Series E
Preferred Stock to the Investors pursuant to the Securities Exchange Agreement
(the “Purchase Agreement”) of even date herewith (the “Financing”);
 
WHEREAS, the Company’s Certificate of Designations, Preferences and Rights of
the Series E Convertible Preferred Stock (the “Certificate”) provides that
shares of the Company’s Series E Preferred Stock (the “Series E Preferred
Stock”) are convertible into shares of the Company’s Class A Common Stock (the
“Class A Common Stock”) at the election of the holders of Series E Preferred
Stock; and
 
WHEREAS, as a condition to the Financing, the Voting Parties have agreed to
enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Shares.  Until the Amendment (as defined in Section 2) has been
approved by the requisite vote of the stockholders of the Company, the Voting
Parties each agree to Vote all shares of the Company’s voting securities now or
hereafter owned by them, whether beneficially or otherwise, or as to which they
have voting power (the “Shares”) in accordance with the provisions of this
Agreement.
 
2.           Approval of Amendment to Certificate of Incorporation.  As part of
the Financing, the Company’s Board of Directors (the “Board”) has authorized
resolutions proposing the amendment of the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”) to authorize an additional
400,000,000 shares of Class A Common Stock of the Company and has agreed to
provide a proxy statement soliciting each of the Company’s stockholder’s
affirmative Vote at the Company’s 2011 annual stockholders meeting (the
“Stockholders Meeting”) for approval of resolutions amending the Certificate of
Incorporation to authorize 400,000,000 additional shares of Class A Common
Stock.  Each Voting Party agrees to Vote all of its Shares in such manner as may
be necessary to authorize, approve and ratify an amendment to the Certificate of
Incorporation authorizing an additional 400,000,000 shares of Class A Common
Stock for a total of 525,000,000 authorized shares of Class A Common Stock (the
“Amendment”), whether submitted to the Vote of, or approval by, the stockholders
of the Company at the Stockholders Meeting, at any other annual or special
meeting of the stockholders of the Company or pursuant to any written consent of
stockholders, and further agrees to Vote
 
 
 

--------------------------------------------------------------------------------

 
against any other action that is intended to, or could impede, interfere with,
delay, postpone, discourage or adversely affect, the adoption of the Amendment.
 
3.           Representations and Warranties; Covenants.
 
(a)           Each Other Stockholder represents and warrants to the Investors
that such Other Stockholder has all requisite power and authority, corporate or
otherwise, to enter into this Agreement and to perform all of the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Other Stockholder and constitutes the legal, valid and binding
obligation of such Other Stockholder, enforceable against such Other Stockholder
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles.
 
(b)           Each Investor represents and warrants to the Other Stockholders
that such Investor has all requisite power and authority, corporate or
otherwise, to enter into this Agreement and to perform all of the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Investor and constitutes the legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles.
 
(c)           Each Voting Party shall not enter into any agreement, arrangement
or understanding with any person or take any other action the effect of which
would be inconsistent with or violative of any provision contained in Section 2
of this Agreement.
 
4.           Termination.
 
(a)           This Agreement shall terminate upon the earlier of (i) the
approval of the Amendment by the requisite vote of the stockholders of the
Company or (ii) the written agreement of a majority-in-interest of the Investors
and a majority-in-interest of the Other Stockholders, acting separately.
 
(b)           At any time after the termination of this Agreement in accordance
with Section 4(a), any holder of a stock certificate legended pursuant to
Section 6 below may surrender such certificate to the Company for removal of the
legend, and the Company will duly reissue a new certificate without the legend.
 
5.           Additional Shares.  In the event that upon or after the
effectiveness of this Agreement any shares or other securities are issued on, or
in exchange for, any of the Shares by reason of any stock dividend, stock split,
consolidation of shares, reclassification, recapitalization, consolidation or
similar transaction involving the Company and this Agreement has not been
terminated, such shares or securities shall be deemed to be Shares for purposes
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.           Restrictive Legend.  Each certificate representing any of the
Shares subject to this Agreement shall be marked by the Company with a legend
reading as follows, or a legend substantially equivalent thereto:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”
 
7.           Miscellaneous
 
(a)           Certain Definitions.  Shares “held” by a Voting Party shall mean
any Shares directly or indirectly owned (of record or beneficially) by such
Voting Party or as to which such Voting Party has voting power.  “Vote” shall
include any exercise of voting rights whether at an annual or special meeting or
by written consent or in any other manner permitted by applicable law.  A
“majority-in-interest” of the Investors or Other Stockholders shall mean the
holders of a majority of the Common Stock (determined on an as-converted to
Common Stock basis and, as applicable, on an as-voting basis as to Class B
common stock) then held by such Investors or Other Stockholders, as applicable.
 
(b)           Notices.  All notices, requests, demands, consents, instructions
or other communications required or permitted hereunder shall be in writing and
shall be mailed by registered or certified mail, postage prepaid, sent by
facsimile or otherwise delivered by hand or by messenger addressed:
 
(i)       if to a Voting Party, at such Voting Party’s address or facsimile
number set forth in the Company’s records, or at such other address or facsimile
number as such Voting Party shall have furnished the Company in writing, or
 
(ii)       if to the Company, at Advanced Environmental Recycling Technologies,
Inc., 914 N. Jefferson, Springdale, Arkansas 72764, Facsimile:  (479) 756-7410,
Attention:  Secretary, with a copy (for informational purposes only) to: Cox
Smith Matthews Incorporated, 112 East Pecan Street, Suite 1800, San Antonio, TX
78205, Facsimile:  (210) 226-8395, Attention:  J. Patrick Ryan, Esq.
 
With respect to any notice given by the Company under any provision of the
General Corporation Law of the State of Delaware or the Company’s charter or
bylaws, each Voting Party agrees that such notice may be given by facsimile or
email.
 
Any notice required by the provisions of this Agreement shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (iii) three (3) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with verification of receipt.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Amendment.  Except as expressly provided herein, neither this
Agreement or any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company, a majority-in-interest of the Investors and a majority-in-interest of
the Other Stockholders.  If any amendment, waiver, discharge or termination
operates in a manner that treats any Investor or any Other Stockholder different
from other Investors or Other Stockholders, as the case may be, the consent of
such Investor or other Stockholder, respectively, shall also be required to such
amendment, waiver, discharge or termination.  Any such amendment, waiver,
discharge or termination effected in accordance with this paragraph shall be
binding upon each Voting Party that has entered into this Agreement.  Each
Voting Party acknowledges that by the operation of this paragraph, (i) the
holders of a majority-in-interest of the Other Stockholders, and (ii) the
holders of a majority-in-interest of the Investors will have the right and power
to diminish or eliminate all rights of such Voting Party under this Agreement.
 
(d)           No Waiver.  The failure or delay by a party to enforce any
provision of this Agreement will not in any way be construed as a waiver of any
such provision or prevent that party from thereafter enforcing any other
provision of this Agreement.  The rights granted to the parties hereunder are
cumulative and will not constitute a waiver of any party’s right to assert any
other legal remedy available to it.
 
(e)           Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Agreement shall be enforceable in accordance
with its terms.
 
(f)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.  The Company shall not
permit the transfer of any Shares on its books or issue a new certificate or
make an electronic book-entry representing any Shares unless and until the
person to whom such security is to be transferred shall have executed and
delivered to the Company a written agreement pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such person was a Voting Party hereunder.
 
(g)           Governing Law.  This Agreement shall be governed in all respects
by the internal laws of the State of Delaware, without regard to principles of
conflicts of law.
 
(h)           Specific Performance.  It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order.  Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.
 
 
 

--------------------------------------------------------------------------------

 
(i)           Attorney’s Fees.  In the event that any suit or action is
instituted to enforce any provisions in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party such reasonable
fees and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.
 
(j)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.
 
(k)           Further Assurances.  Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and so all such other acts and things as may be necessary to more
fully effectuate this Agreement.
 
(l)           Entire Agreement.  This Agreement and the exhibits hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.  No party hereto shall be liable or bound to
any other party in any manner with regard to the subjects hereof or thereof by
any warranties, representations or covenants except as specifically set forth
herein.
 
(m)           No Grant of Proxy.  This Agreement does not grant any proxy and
should not be interpreted as doing so.  Nevertheless, should the provisions of
this Agreement be construed to constitute the granting of proxies, such proxies
shall be deemed coupled with an interest and are irrevocable for the term of
this Agreement
 
(n)           Not a Voting Trust.  This Agreement is not a voting trust governed
by Section 218 of the Delaware General Corporation Law and should not be
interpreted as such.
 
(o)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies of signed
signature pages will be deemed binding originals.
 
(p)           Execution by the Company.  The Company, by its execution in the
space provided below, agrees that it will cause the physical certificates issued
after the date hereof, and any book entries made by the Company’s transfer agent
after the date hereof, in either case evidencing the Shares to bear the legend
required by Section 6 hereof, and it shall supply, free of charge, a copy of
this Agreement to any holder of a certificate evidencing shares of capital stock
of the Company upon written request from such holder to the Company at its
principal office.  The parties hereto agree that the failure to cause the
certificates or any book entry evidencing the Shares to bear the legend required
by Section 6 hereof and/or the failure of the Company to supply, free of charge,
a copy of this Agreement, as provided under this Section 7(p), shall not affect
the validity or enforcement of this Agreement.
 
(signature page follows)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above written.
 




COMPANY:


ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
a Delaware corporation
 
By: ___________________
Name:
Title:
 
INVESTOR:


H.I.G. AERT, LLC
 
By: ___________________
Name:
Title:
 
OTHER STOCKHOLDERS:
 
_____________________
Name:  Majorie Brooks
 
_____________________
Name:  Joe Brooks
 
_____________________
Name:  Tim Morrison
 
_____________________
Name:  Brian Hanna
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above written.
 
OTHER STOCKHOLDERS:


 
DAVID O. WHITWORTH TRUST
 
By: ___________________
Name:
Title:

_________________________
Name:  Callie A. Whitworth

______________________
Name:  Carl Whitworth


PIERCE DIVERSIFIED STRATEGY MASTERFUND LLC, ENA
 
 
By: ___________________
Name:
Title:
 
 
ENABLE GROWTH PARTNERS LP
 
By: ___________________
Its:  General Partner
 
 
By: ___________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


THE INVESTORS




Name and Address
 

--------------------------------------------------------------------------------



H.I.G. AERT, LLC
c/o HIG Capital, LLC
855 Boylston Street, 11th Floor
Boston, MA 02116
Attention:  Michael Phillips
Facsimile: (617) 262-1505



 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


OTHER STOCKHOLDERS


Name and Address
 

--------------------------------------------------------------------------------



Marjorie Brooks
21062 E. Hwy 412
Springdale, AR 72764


Joe Brooks
2330 College St 
Junction,Tx 76849


Tim Morrison
5113 Osage Creek Road
Rogers, AR 72758


Brian Hanna
312 Laurinda Drive
Bentonville, AR 72712


David O. Whitworth Trust
135 North 17th Street
Junction, TX  76849


Callie A. Whitworth
135 North 17th Street
Junction, TX  76849


Carl Whitworth
135 North 17th Street
Junction, TX  76849


Pierce Diversified Strategy Master Fund LLC, ENA
One Ferry Building, Suite 255
San Francisco, CA  94111


Enable Growth Partners LP
One Ferry Building, Suite 255
San Francisco, CA  94111





